ORDER

DYK, Circuit Judge.
Upon review of this recently docketed appeal, we consider whether this appeal *427should be transferred to the United States Court of Appeals for the Ninth Circuit.
Marilyn S. Ruben sued the various state, city and school district defendants, asserting state law claims and civil rights violations. The district court dismissed the action on various grounds and Ruben appealed. In her notice of appeal, Ruben states that she seeks review by this court.
This court is a court of limited jurisdiction. 28 U.S.C. § 1295. It is clear that this court does not have jurisdiction over this appeal. Thus, absent objection, this appeal will be transferred to the Ninth Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
Absent objection received within 21 days of the date of filing of this order, this appeal will be transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.